Exhibit 10.1
 
 
CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”) is made effective as of the 15th  
day of October, 2013 (the “Effective Date”), by and between Stratex Oil & Gas
Holdings, Inc., a Colorado corporation (the “Company”) with offices located at
30 Echo Lake Road, Watertown CT 06795 (the “Premises”) and Alan Gaines, an
individual residing at 23 Cardinal Road, Weston CT 06883 (the “Consultant”).


RECITALS


WHEREAS, Company desires to engage the Consultant to assist the Chairman of the
Board/CEO review current projects, identify new oil & gas acquisitions; and aid
in the financing of future acquisitions and/or business combinations, pursuant
to the terms of this Agreement; and


WHEREAS, the Consultant accepts said engagement upon the terms and conditions
set forth in this Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged by the Parties, it is hereby agreed as follows:


AGREEMENT


1.           Hiring of Consultant.  Company hereby hires the Consultant, to
review both current and future opportunities for the Company, which may include
review of acquisitions and/or merger candidates, analysis of prospective
leasehold purchases, and securing of financing for the aforementioned, if
necessary. In performing his duties hereunder, Consultant shall serve only as an
independent contractor and Consultant expressly acknowledges that he is not an
employee of the Company and that nothing contained herein shall be construed as
an offer of employment or confer any benefits of employment upon the Consultant.


2.           Expense Reimbursement.  Consultant shall be entitled to be
reimbursed monthly for reasonable out-of-pocket costs and expenses related to
any activity allowed by this Agreement.
 
    3.           Term. The term (“Term”) of this Agreement shall commence on the
Effective Date and shall be in force for a period of one year, ending October
15, 2014, unless sooner extended by agreement of the parties.  The Agreement
shall automatically extend an additional year unless the Company gives written
notice to the Consultant at least sixty (60) days prior to the termination date
of its intention to terminate this Agreement or to renegotiate its terms, the
Agreement shall renew and continue in effect for successive one-year
periods.  Either party shall have the right to terminate this Agreement prior to
the expiration of the Term provided, however, that (i) in the event of
termination by Consultant, Consultant shall no longer be entitled to
compensation as set forth in Section 4 and (ii) in the event of termination by
the Company, Consultant shall be entitled to receive a lump sum payment in an
amount equal to the product of (x) his monthly compensation as set forth in
Section 4 and (y) the number of months that would have been remaining in the
Term had the Agreement not been terminated.


 
 

--------------------------------------------------------------------------------

 
 
4.           Compensation.  During the Term of this Agreement, Consultant shall
be entitled to receive as compensation, the sum of $15,000.00 per
month.  Consultant shall bear the full responsibility of paying all taxes with
respect to his compensation. Consultant will also receive 5 shares of preferred
stock.
 
   5.           Grant of Stock Options. Concurrent with the execution of this
Agreement, the Company shall grant a stock option (“Stock Option”) to the
Executive, exercisable to purchase up to an aggregate of 8% of the Company’s
fully diluted shares. Fully diluted shall be defined as common stock outstanding
to include any options or warrants within 20% of exercise price at the time
Consultant exercises this option. Fully diluted will not calculate any shares
issued to extinguish the preferred shares outstanding. The Stock Option shall be
exercisable at an exercise price of $0.15 per share for a period of five (5)
years and shall permit for cashless exercise.


6.           Non-Competition. Consultant expressly acknowledges that, in order
to protect the Company, and persons and entities that do business with the
Company, it is essential condition of this Agreement that for so long as this
Agreement remains in force and effect and for a period of six (6) months
thereafter, Consultant will not:


(a)  
directly or indirectly, for his own account or on behalf of any other person or
as an employee, consultant, manager, agent, broker, stockholder, director or
officer of a corporation, investor, owner, lender, partner, joint venture, or
otherwise engage in any business which is then engaged, or proposes to engage,
in the drilling or production of natural gas or oil within any one (1) mile
radius from any property in which the Company has an ownership interest;

(b)  
solicit, entice or induce any customer of the Company to cease or limit its
business with the Company, or to become a customer of any other person
(including, without limitation, Consultant) or entity engaged in any activity or
business competitive with the Company if as a consequence thereof such party
shall (i) reduce the business it does with the Company or (ii) interfere with
the relationship between the Company and any customer, and Consultant shall not
cause, assist or facilitate any person in taking any such prohibited actions;
and

(c)  
solicit, attempt to solicit or entice away from the Company’s retention, any
employee or consultant of the Company, or disrupt or interfere with, or attempt
to disrupt or interfere with, the Company’s relationship with any such person,
and the Consultant shall not cause, assist or facilitate any person or entity in
taking such prohibited action.



 
 

--------------------------------------------------------------------------------

 
 
7.           Company Property.  All inventions, improvements, systems, designs,
ideas, business plans, sales techniques, approaches, surveys, customer lists,
files, notes, records and any other business documentation or products (whether
written or electronic) that Consultant makes or conceives (either individually
or with others) or that are made available to Consultant during the period that
this Agreement is in force and effect, relating to and connected with his
retention hereunder, or that Consultant utilizes in carrying out his duties or
responsibilities to the Company, shall be the Company’s exclusive property, and
Consultant assigns to the Company all of his rights, if any, in and to all such
property.


8.           Injunctive Relief.  Consultant expressly acknowledges and agrees
that a breach by the Consultant of the covenants set forth in paragraphs 6 and 7
above will cause the Company irreparable injury and damage for which there is no
adequate remedy available at law.  Consultant further expressly acknowledges and
agrees that the Company shall be entitled, in addition to any remedies available
at law, to injunctive or other equitable relief to prevent a breach of any
provision of this Agreement by Consultant without any requirement or showing
that the Company has suffered damages from such breach.


8.           Governing Law.   This Agreement shall be governed by and construed
in accordance with the domestic laws of the Connecticut without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Connecticut or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Connecticut.


9.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties and supersedes any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter hereof.


 


 [Signatures to Follow]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused the Agreement to be executed
under seal as of the day and year first written above.


 
COMPANY:
 
STRATEX OIL & GAS, INC.,


By:   /s/ Stephen
Funk                                                                           


Its:  Chief Executive Officer and Chief Financial Officer






CONSULTANT:


 /s/ Alan Gaines                                                                
ALAN GAINES
 
 

--------------------------------------------------------------------------------




















